EXHIBIT 10.1
 
 
EXECUTION VERSION
 
AMENDMENT NO. 4 TO THE SUPERPRIORITY SENIOR SECURED DEBTOR-IN-
POSSESSION AND EXIT TERM LOAN CREDIT AGREEMENT
 


This AMENDMENT NO. 4 TO THE SUPERPRIORITY SENIOR SECURED DEBTOR-IN-POSSESSION
AND EXIT TERM LOAN CREDIT AGREEMENT (this “Amendment”), dated as of January 15,
2014 is entered into by and among HOUGHTON MIFFLIN HARCOURT COMPANY, a company
organized under the laws of the State of Delaware (“HMH Holdings” or
“Holdings”), HOUGHTON MIFFLIN HARCOURT PUBLISHERS INC., a corporation organized
under the laws of the State of Delaware (“HMHP”), HMH PUBLISHERS LLC, a limited
liability company organized under the laws of the State of Delaware
(“Publishers”), HOUGHTON MIFFLIN HARCOURT PUBLISHING COMPANY, a corporation
organized under the laws of the Commonwealth of Massachusetts (“HMCo”, and
together with HMHP and Publishers, collectively, the “Borrowers” and each a
“Borrower”), each of the Subsidiary Guarantors listed on Schedule 1 hereto, each
of the Lenders listed on the signature pages hereto, CITIBANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders and CITIBANK, N.A., as collateral agent (in such capacity, the
“Collateral Agent”) for the Lenders.  Capitalized terms used herein and not
otherwise defined shall have the meaning assigned to such term in the Amended
Credit Agreement (defined below).
 
RECITALS:
 
WHEREAS, each of the Borrowers, Holdings, the Subsidiary Guarantors, the
Administrative Agent, the Collateral Agent and the other parties listed on the
signature pages thereto are parties to that certain Superpriority Senior Secured
Debtor-in-Possession and Exit Term Loan Credit Agreement dated as of May 22,
2012 (as amended by the First Amendment thereto dated as of June 11, 2012, the
Letter Waiver, Amendment No. 2 thereto dated as of June 20, 2012 and Amendment
No. 3 thereto dated as of May 24, 2013 and otherwise heretofore amended, the
“Credit Agreement”; the Credit Agreement, as amended by this Amendment, the
“Amended Credit Agreement”);
 
WHEREAS, Citigroup Global Markets Inc. (“CGMI”) has agreed to act as the sole
lead arranger (the “Arranger”) for this Amendment;
 
WHEREAS, each of the Borrowers has further requested, and the Lenders party
hereto have agreed, upon the terms and conditions set forth herein, to enter
into this Amendment to effect certain amendments to the Credit Agreement as
hereinafter set forth;
 
WHEREAS, with respect to the Term Lenders (the “Non-Consenting Lenders”) holding
any Term Loan immediately prior to the Amendment No. 4 Effective Date (as
hereinafter defined) whose executed counterpart of this Amendment has not been
received by the Administrative Agent on a deadline as announced by the Arranger
to the Term Lenders (which may, in the discretion of the Administrative Agent in
consultation with the Borrowing Agent, be extended), which shall be at a time on
or about January 13, 2014 (the “Consent Deadline”), pursuant to Section 2.21(a)
of the Credit Agreement, the Borrowers require that each such Non-Consenting
Lender assigns and delegates, all of its interests, rights and obligations under
the Loan Documents, including, without limitation, such Non-Consenting Lender’s
Term Loans, to the other Lenders that shall assume such interests, rights and
obligations.
 
WHEREAS, the Term Lenders party hereto and each Eligible Assignee party hereto
(each, a “New Lender”) have agreed, upon the terms and conditions set forth
herein, to enter into this Amendment, to purchase Term Loans from the
Non-Consenting Lenders in principal amounts hereinafter set forth.
 
 
 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, the Term Lenders holding any Term Loan immediately prior to the
Amendment No. 4 Effective Date whose executed counterpart of this Amendment has
been received by the Administrative Agent by the Consent Deadline (the
“Consenting Lenders”) have agreed to the amendments set forth herein and that,
to the extent the Arranger deems it necessary or advisable in order to effect
this Amendment and the transactions contemplated herein, an amount of the Term
Loans held by any such Term Lender be assigned to the Arranger (or an Affiliate
thereof) on the Amendment No. 4 Effective Date, and an amount of the Term Loans
be assigned to any such Consenting Term Lender on or after the Amendment No. 4
Effective Date, in each case on terms and in amounts hereinafter set forth.
 
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
 
SECTION 1. 
AMENDMENTS TO CREDIT AGREEMENT

 
Subject to the satisfaction of the conditions set forth in Section 3 and
effective as of the Amendment No. 4 Effective Date, the Credit Agreement is
hereby amended to delete the stricken text (indicated textually in the same
manner as the following example: stricken text) and to add the double-underlined
text (indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Credit Agreement
attached as Exhibit A hereto.
 
SECTION 2. 
REPLACEMENTS OF NON-CONSENTING LENDERS; RE-ALLOCATION AMONG LENDERS

 
1.    If any Term Lender declines or fails to consent to this Amendment by
returning an executed counterpart hereof to the Administrative Agent prior to
the Consent Deadline, then pursuant to and in compliance with the terms of
Section 2.21(a) of the Credit Agreement, such Term Lender shall be replaced and
its Term Loans and other Obligations purchased and assumed by a New Lender
and/or a Consenting Lender which is willing to increase its Term Loans, in each
case upon the execution and delivery by such New Lender and/or Consenting Lender
of this Amendment (which will also be deemed to be the execution and delivery by
such Non-Consenting Lender, New Lender and Consenting Lender of an Assignment
and Acceptance in the form of Exhibit B to the Credit Agreement as an “Assignor”
and “Assignee” as defined therein and thereunder, respectively, agreeing in each
such capacity to all the applicable terms therein), such that immediately after
giving effect to this Amendment on the Amendment No. 4 Effective Date and the
deemed assignments described in this Section 2, the amounts of Term Loan
Commitments and/or Term Loans held by each Consenting Lender are the amounts
allocated thereto by the Arranger in consultation with the Borrowing Agent.
 
2.    To the extent the Arranger deems it necessary or advisable in order to
effect this Amendment and the transactions contemplated herein, a principal
amount of the Term Loans held by any Consenting Lender shall be deemed assigned
to the Arranger (or an Affiliate thereof) on the Amendment No. 4 Effective Date
upon the receipt by such Consenting Lender of such principal amount from the
Arranger (or Affiliate) on the Amendment No. 4 Effective Date.  The execution
and delivery hereof by each Consenting Lender shall also be deemed to be its
execution and delivery of an Assignment and Acceptance in the form of Exhibit B
to the Credit Agreement as an “Assignor” as defined therein and thereunder, as
applicable, agreeing in such capacity to all the terms therein applicable to it
to the extent necessary to reflect the assignments described in this paragraph.
 
3.    If any transaction contemplated by this Section 2 shall contradict Section
2.21 or 9.04 of the Credit Agreement, the Term Lenders constituting the Required
Lenders hereby consent to any such contradiction.
 
 
 
2

--------------------------------------------------------------------------------

 
 
SECTION 3. 
CONDITIONS PRECEDENT TO EFFECTIVENESS

 
The provisions set forth in Section 1 hereof shall be effective as of the date
first above written (the “Amendment No. 4 Effective Date”) when each of the
following conditions shall have been satisfied (or waived in accordance with
Section 9.08 of the Credit Agreement):


1.    Consents.  The Administrative Agent shall have received executed signature
pages hereto from each Consenting Term Lender (which Consenting Term Lenders
shall comprise not less than Required Lenders), each New Lender and each Loan
Party.
 
2.    Expenses and Fees.  All fees and out-of-pocket costs and expenses incurred
in connection with the transactions contemplated under this Amendment owing to
the Arranger pursuant to any agreement between the Borrower and the Arranger
shall have been paid.  All out-of-pocket costs and expenses owing to the
Administrative Agent, the Collateral Agent and the Arranger (including the
reasonable fees and out-of-pocket costs and expenses of legal counsel to the
Administrative Agent) incurred in connection with the transactions contemplated
under this Amendment that are required to be paid pursuant to Section 9.05(a) of
the Credit Agreement shall have been paid.
 
3.    Representations and Warranties.  The representations and warranties set
forth in Section 4 shall be true and correct on and as of the Amendment No. 4
Effective Date.
 
4.    No Default or Event of Default.  On and as of the Amendment No. 4
Effective Date and after giving effect to the amendments contemplated herein, no
Default or Event of Default shall have occurred and be continuing.
 
5.    Payoff.  The Administrative Agent shall have received evidence that (i)
with respect to each Term Lender, all accrued interest on their Term Loans and
any other amount in respect thereof (other than principal) due and payable to
such Term Lender under the Credit Agreement shall have been paid and (ii)
evidence that with respect to each Non-Consenting Lender, all of the principal,
accrued interest and any other amount due and payable to such Non-Consenting
Lender under the Credit Agreement in respect of its Term Loans shall have been
paid.
 
SECTION 4. 
REPRESENTATIONS AND WARRANTIES

 
1.    Corporate Power and Authority.  Each of Loan Parties has all requisite
corporate or limited liability company power and authority, as applicable, to
enter into this Amendment.
 
2.    Authorization of Agreements.  The execution and delivery of this Amendment
and the performance of its obligations under this Amendment have been duly
authorized by all necessary corporate or limited liability company action, as
applicable, on the part of each of the Loan Parties.
 
3.    Binding Obligation.  This Amendment has been duly executed and delivered
by each of the Loan Parties and is the legally valid and binding obligation of
each of the Loan Parties enforceable against such party in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency,
moratorium, reorganization or other similar laws relating to or limiting
creditors’ rights generally or equitable principles relating to enforceability.
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
4.    Credit Agreement Representations and Warranties.  The representations and
warranties set forth in Article III of the Credit Agreement and each of the
other Loan Documents are true and correct (or true and correct in all material
respects, in the case of any such representation or warranty that is not
qualified as to materiality) on and as of the Amendment No. 4 Effective Date
(except to the extent that such representation or warranty expressly relates to
an earlier date, in which case such representations and warranties shall be true
and correct (or true and correct in all material respects, in the case of any
representation or warranty that is not qualified by materiality) as of such
earlier date).
 
SECTION 5. 
MISCELLANEOUS

 
1.    Binding Effect.  This Amendment shall be binding upon the parties hereto
and their respective successors and assigns and shall inure to the benefit of
the parties hereto and the successors and assigns of the Administrative Agent,
the Collateral Agent each of the Lenders and each of the Loan Parties.  None of
the Loan Parties’ rights or obligations hereunder or any interest therein may be
assigned or delegated by any of the Loan Parties without the prior written
consent of all Lenders.
 
2.    Severability.  In case any provision in or obligation hereunder shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.
 
3.    Reference to Credit Agreement.  On and after the Amendment No. 4 Effective
Date, each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof”, “herein” or words of like import referring to the Credit Agreement,
and each reference in the other Loan Documents to the “Credit Agreement”,
“thereunder”, “thereof” or words of like import referring to the Credit
Agreement shall mean and be a reference to the Credit Agreement as amended by
this Amendment.
 
4.    Effect on Credit Agreement.  Except as specifically amended in Section 1
of this Amendment, the Credit Agreement and the other Loan Documents shall
remain in full force and effect and are hereby ratified and confirmed.  This
Amendment shall constitute a “Loan Document” under and as defined in the Credit
Agreement.
 
5.    Execution.  The execution, delivery and performance of this Amendment
shall not, except as expressly provided herein, constitute a waiver of any
provision of, or operate as a waiver of any right, power or remedy of any Agent
or Lender under, the Credit Agreement or any of the other Loan Documents.
 
6.    Headings.  Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.
 
7.    APPLICABLE LAW.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
8.    Counterparts.  This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.
 
9.    Affirmation and Consent of Guarantors.  Each Guarantor hereby consents to
the amendments to the Credit Agreement effected hereby, and hereby confirms,
acknowledges and agrees
 
 
 
4

--------------------------------------------------------------------------------

 
 
that, (a) notwithstanding the effectiveness of this Amendment, the obligations
of such Guarantor contained in any of the Loan Documents to which it is a party
are, and shall remain, in full force and effect and are hereby ratified and
confirmed in all respects, except that, on and after the effectiveness of this
Amendment, each reference in the Loan Documents to “the Credit Agreement”,
“thereunder”, “thereof” or words of like import shall mean and be a reference to
the Credit Agreement, as amended by this Amendment, (b) the pledge and security
interest in the Collateral granted by it pursuant to the Security Documents to
which it is a party shall continue in full force and effect and (c) such pledge
and security interest in the Collateral granted by it pursuant to such Security
Documents shall continue to secure the Obligations purported to be secured
thereby, as amended or otherwise affected hereby.
 
 
[The remainder of this page is intentionally left blank.]
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.
 

 
HOUGHTON MIFFLIN HARCOURT COMPANY
         
 
By:
/s/ William F. Bayers        Name:  William F. Bayers        Title:    Executive
Vice President,
             Secretary and General Counsel
         

 
 

 
HOUGHTON MIFFLIN HARCOURT PUBLISHERS INC.,
as a Borrower
         
 
By:
/s/ William F. Bayers        Name:  William F. Bayers        Title:    Executive
Vice President,
             Secretary and General Counsel
         

 
 

 
HOUGHTON MIFFLIN HARCOURT PUBLISHING COMPANY,
as a Borrower
       
 
By:
/s/ William F. Bayers        Name:  William F. Bayers        Title:    Executive
Vice President,
             Secretary and General Counsel
         

 
 

 
HMH PUBLISHERS LLC, as a Borrower
           
By:
Houghton Mifflin Harcourt Publishers Inc.,
its sole member
                By:
/s/ William F. Bayers
        Name:  William F. Bayers         Title:    Executive Vice President,
             Secretary and General Counsel
           
 
 

 
 

 
EACH OF THE SUBSIDIARY GUARANTORS
LISTED ON SCHEDULE 1 HERETO
       
 
By:
/s/ William F. Bayers        Name:  William F. Bayers        Title:    Executive
Vice President,
             Secretary and General Counsel
         

 



 
 

--------------------------------------------------------------------------------

 


SCHEDULE 1


Greenwood Publishing Group, Inc.
Houghton Mifflin Company International, Inc.
The Riverside Publishing Company

 
 
 
 

--------------------------------------------------------------------------------

 

 

 
CITIBANK, N.A.,
as Administrative Agent and Collateral Agent          
 
By:
/s/ Ross MacIntyre        Name: Ross MacIntyre       Title:   Vice President    
     

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Lenders’ Signature Page to the Amendment


Each undersigned Consenting Lender hereby approves the foregoing Amendment, and,
with respect thereto, as indicated below, has (or has not) elected to consummate
assignments (it being understood and agreed that an election to consummate
assignments shall only be permitted if such election shall have been previously
approved by the Arranger and the Administrative Agent and, in all events, any
such assignments shall be consummated in accordance with the Credit Agreement
and in a manner otherwise previously agreed with the Administrative Agent and
the Arranger) with respect to all of its Term Loans to be settled after the
Amendment No. 4 Effective Date:




Name of Lender
(if the same natural person is signing on behalf of multiple entities,
this same signature page may be used for such entities, with a
different line in this table for each such entity)
Please check one of the following for each
entity
Consent and NO
Assignment
Assignments to be
settled after closing
  o o   o o   o o



 

 
[INSERT NAME OF LENDER], as a Lender:
         
 
By:
        Name:       Title:            

  [If a second signature is required]          
 
By:
        Name:       Title:          


 
 
 
 

--------------------------------------------------------------------------------

 
 
New Lenders’ Signature Page to the Amendment


Each undersigned New Lender hereby approves the foregoing Amendment (including,
without limitation, paragraph 1 of Section 2 thereof).
 
 

 
[INSERT NAME OF LENDER], as a Lender:
         
 
By:
        Name:       Title:          

  [If a second signature is required]          
 
By:
        Name:       Title:          


 

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A (Amendments to Credit Agreement)



 
 
 
 

--------------------------------------------------------------------------------

 
 
[Conformed through Amendment No. 34]



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SUPERPRIORITY SENIOR SECURED DEBTOR-IN-POSSESSION AND EXIT TERM
LOAN CREDIT AGREEMENT
 
dated as of
 
May 22, 2012
among
 


HMH HOLDINGS (DELAWARE), INC., as Holdings
HOUGHTON MIFFLIN HARCOURT PUBLISHERS INC.,
HMH PUBLISHERS LLC, and
HOUGHTON MIFFLIN HARCOURT PUBLISHING COMPANY, as Borrowers,
THE SUBSIDIARY GUARANTORS AND LENDERS PARTY HERETO
 
and
 
CITIBANK, N.A.
as Administrative Agent
 
and
 
CITIBANK, N.A.
 
as Collateral Agent
 

--------------------------------------------------------------------------------



CITIGROUP GLOBAL MARKETS INC.,
as Lead Arranger and Bookrunner
 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 
 
Table of Contents
 
Page
 
Article I
 
Definitions
 
 
SECTION 1.01
Defined Terms
1
SECTION 1.02
Terms Generally
37
SECTION 1.03
Pro Forma Calculations
3738
SECTION 1.04
Classification of Loans and Borrowings
38

 
 
Article II
 
The Credits
 
SECTION 2.01
Commitments
3839
SECTION 2.02
Loans and Borrowings
39
SECTION 2.03
Borrowing Procedure
40
SECTION 2.04
Evidence of Debt; Repayment of Loans
40
SECTION 2.05
Fees
41
SECTION 2.06
Interest on Loans
41
SECTION 2.07
Default Interest
42
SECTION 2.08
Alternate Rate of Interest
42
SECTION 2.09
Termination and Reduction of Commitments
4243
SECTION 2.10
Conversion and Continuation of Borrowings
43
SECTION 2.11
Repayment of Term Borrowings
44
SECTION 2.12
Optional Prepayment; Prepayment Premium
4445
SECTION 2.13
Mandatory Prepayments
4546
SECTION 2.14
Reserve Requirements; Change in Circumstances
47
SECTION 2.15
Change in Legality
48
SECTION 2.16
Indemnity
49
SECTION 2.17
Pro Rata Treatment
49
SECTION 2.18
Sharing of Setoffs
4950
SECTION 2.19
Payments
50
SECTION 2.20
Taxes
51
SECTION 2.21
Assignment of Commitments Under Certain Circumstances; Duty to Mitigate
5354
SECTION 2.22
Intentionally Deleted
55
SECTION 2.23
Refinancing Facilities
55
SECTION 2.24
Incremental Facilities
56
SECTION 2.25
Defaulting Lenders
57
SECTION 2.26
Priority and Liens
58

 
 
 

 
 
- i -

--------------------------------------------------------------------------------

 
 
Article III
 
Representations and Warranties
 
SECTION 3.01
Organization; Powers
60
SECTION 3.02
Authorization
60
SECTION 3.03
Enforceability
6061
SECTION 3.04
Governmental Approvals
61
SECTION 3.05
Ad Hoc Creditors’ Committee
61
SECTION 3.06
No Material Adverse Change
61
SECTION 3.07
Title to Properties; Possession Under Leases
61
SECTION 3.08
Subsidiaries
6162
SECTION 3.09
Litigation; Compliance with Laws
62
SECTION 3.10
Agreements
6263
SECTION 3.11
Federal Reserve Regulations
63
SECTION 3.12
Investment Company Act
63
SECTION 3.13
Use of Proceeds
63
SECTION 3.14
Taxes
6364
SECTION 3.15
No Material Misstatements
6364
SECTION 3.16
Employee Benefit Plans
64
SECTION 3.17
Environmental Matters
65
SECTION 3.18
Insurance
65
SECTION 3.19
Security Documents
65
SECTION 3.20
Location of Real Property and Leased Premises
6667
SECTION 3.21
Labor Matters
67
SECTION 3.22
Solvency
67
SECTION 3.23
No Default
6768
SECTION 3.24
Intellectual Property
6768
SECTION 3.25
Existing Indebtedness, Liens and Investments
68

 
 


Article IV
 
Conditions of Lending
 
 
SECTION 4.01
Conditions Precedent to Initial Extension of Credit
68
SECTION 4.02
Conditions Precedent to All Term Loan Borrowings
72
SECTION 4.03
Exit Facility Option
7273
SECTION 4.04
Conditions to Exit Facility Conversion Option
7273

 
 
  Article V
 
Affirmative Covenants
 
SECTION 5.01
Existence; Compliance with Laws; Businesses and Properties
75
SECTION 5.02
Insurance.
75
SECTION 5.03
Obligations and Taxes
7677
SECTION 5.04
Financial Statements, Reports, etc.
77

 
 
 
- ii -

--------------------------------------------------------------------------------

 
 
SECTION 5.05
Litigation and Other Notices
80
SECTION 5.06
Information Regarding Collateral
8081
SECTION 5.07
Maintaining Records; Access to Properties and Inspections; Maintenance of
Ratings
81 
SECTION 5.08
Use of Proceeds
8182
SECTION 5.09
Employee Benefits
 
SECTION 5.10
Compliance with Environmental Laws
82
SECTION 5.11
Preparation of Environmental Reports
82
SECTION 5.12
Further Assurances
82
SECTION 5.13
[Intentionally Omitted]
8384
SECTION 5.14
Post-Closing Deliveries
8384
SECTION 5.15
Milestones
84
SECTION 5.16
Chapter 11 Cases
84



Article VI
 
Negative Covenants
 
 
SECTION 6.01
Indebtedness
8485
SECTION 6.02
Liens
8788
SECTION 6.03
Sale and Lease Back Transactions
91
SECTION 6.04
Investments, Loans and Advances
9192
SECTION 6.05
Mergers, Consolidations, Sales of Assets and Acquisitions
9394
SECTION 6.06
Restricted Payments; Restrictive Agreements
95
SECTION 6.07
Transactions with Affiliates
96
SECTION 6.08
Other Indebtedness and Agreements
9798
SECTION 6.09
Superpriority Claims
98
SECTION 6.10
Minimum Consolidated EBITDA
9899
SECTION 6.11
Financial Covenants Following the Exit Facility Conversion Date
9899
SECTION 6.12
Fiscal Year
100
SECTION 6.13
Certain Equity Securities
100
SECTION 6.14
Business of Holdings, Borrowers and Restricted Subsidiaries
100
SECTION 6.15
Designation of Unrestricted Subsidiaries and Re-Designation of Restricted
Subsidiaries
100101
     

 


 
Article VII
 
Events of Default
 
SECTION 7.01
Events of Default
101



Article VIII
 
Agents
 
SECTION 8.01
Authorization and Action
107
SECTION 8.02
Agent Individually
107108


 
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
 

 
SECTION 8.03
Duties of Agents; Exculpatory Provisions
109
SECTION 8.04
Reliance by Agents
110
SECTION 8.05
Indemnification
110
SECTION 8.06
Delegation of Duties
111
SECTION 8.07
Resignation of Agent
111
SECTION 8.08
Non-Reliance on Agent and Other Lenders
112
SECTION 8.09
No Other Duties, etc
112113
SECTION 8.10
Agent May File Proofs of Claim
113
SECTION 8.11
Other Secured Agreements
113





Article IX
 
Miscellaneous
 
 
SECTION 9.01
Notices
114
SECTION 9.02
Survival of Agreement
116
SECTION 9.03
Binding Effect
116117
SECTION 9.04
Successors and Assigns
116117
SECTION 9.05
Expenses; Indemnity
121122
SECTION 9.06
Right of Setoff
123124
SECTION 9.07
Applicable Law
124
SECTION 9.08
Waivers; Amendment
124
SECTION 9.09
Interest Rate Limitation
125
SECTION 9.10
Entire Agreement
125126
SECTION 9.11
WAIVER OF JURY TRIAL
125126
SECTION 9.12
Severability
126
SECTION 9.13
Counterparts
126
SECTION 9.14
Headings
126
SECTION 9.15
Jurisdiction; Consent to Service of Process
126127
SECTION 9.16
Confidentiality
127
SECTION 9.17
USA PATRIOT Act Notice
127128
SECTION 9.18
Joint and Several Liability of the Borrower Group
127128
SECTION 9.19
Borrowing Agent
129
SECTION 9.20
LEGEND
129130
SECTION 9.21
No Fiduciary Duty
130
SECTION 9.22
Release of Liens and Guarantees
130
SECTION 9.23
Intercreditor Agreements
131
     

 
SCHEDULES

 
Schedule 1.01(a)
-
Mortgaged Property
Schedule 1.01(b)
-
Permitted Investments
Schedule 1.01(c)
-
Ad Hoc Creditors’ Committee
Schedule 3.08
-
Subsidiaries
Schedule 3.09
-
Litigation
Schedule 3.17
-
Environmental Matters



 
 
 
- 4 -

--------------------------------------------------------------------------------

 
 




 
such inability no longer exist.  Any change in the Alternate Base Rate due to a
change in the Adjusted LIBO Rate, Prime Rate or the Federal Funds Effective Rate
shall be effective on the effective date of such change in the Adjusted LIBO
Rate, Prime Rate or the Federal Funds Effective Rate, as the case may be.


“Amendment No. 3” shall mean the Amendment No. 3 dated as of May 24, 2013 to
this Agreement among the Administrative Agent, Holdings, the Borrowers, the
other Loan Parties and the Lenders and other parties thereto.

 
“Amendment No. 3 Effective Date” shall have the meaning specified in Amendment
No. 3.
 
“Amendment No. 4” shall mean the Amendment No. 4 dated as of January 15, 2014 to
this Agreement among the Administrative Agent, Holdings, the Borrowers, the
other Loan  Parties, the Lenders and other parties thereto.
 
“Amendment No. 4 Effective Date” shall have the meaning specified in Amendment
No. 4.
 
“Applicable Percentage” shall mean, (a) from the Closing Date to the Amendment
No. 3
Effective Date, (i) in the case of ABR Loans, 5.00% per annum and (ii) in the
case of Eurocurrency Loans, 6.00% per annum and, (b) from the Amendment No. 3
Effective Date to the Amendment No. 4 Effective Date, (i) in the case of ABR
Loans, 3.25% per annum and (ii) in the case of Eurocurrency Loans, 4.25% per
annum and (c) from the Amendment No. 4 Effective  Date, (i) in the case of ABR
Loans, 2.25% per annum and (ii) in the case of Eurocurrency Loans, 3.25% per
annum.
 
“Applicable Prepayment Percentage” shall mean:


(a)    in respect of any Prepayment Event that is an Asset Sale, 100%;


(b)    in respect of any Prepayment Event that is a Debt Incurrence, 100%; or


(c)    in respect of any prepayment based on Excess Cash Flow for any fiscal
year, 50%.
 
“Approved Plan of Reorganization” shall mean the plan of reorganization
substantially in the form of Exhibit G-2, and modifications or supplements with
respect thereto, other than any modification or supplement that (a) alters the
debt capital structure of the Loan Parties, (b) allows for the incurrence of
material Indebtedness upon the effective date of the Approved Plan of
Reorganization not otherwise contemplated under the Approved Plan of
Reorganization (without giving effect to any such modification or supplement),
(c) changes the priority of any Indebtedness from that set forth in the Approved
Plan of Reorganization (without giving effect to any such modification or
supplement) or (d) is otherwise materially adverse to the Lenders.
 
“Arranger” shall mean Citigroup Global Markets Inc.
 

 
 
- 3 -

--------------------------------------------------------------------------------

 
 
 
unpaid principal amount of such Series of New Term Loans shall be due and
payable on the Term Loan Maturity Date in respect of such New Term Loans,
together with accrued and unpaid interest on the principal amount to be paid to
but excluding the date of payment.
 
(c)   All repayments pursuant to this Section 2.11 shall be subject to Section
2.16, but shall otherwise be without premium or penalty.
 
SECTION 2.12   Optional Prepayment; Prepayment Premium.
 
(a)   Subject to paragraph (d) below, the Borrowers shall have the right at any
time and from time to time to prepay any Borrowing, in whole or in part, (i) in
the case of a Eurocurrency Borrowing, upon at least three Business Days’ prior
written, fax or electronic mail notice (or telephone notice promptly confirmed
by written, fax or electronic mail notice) or (ii) in the case of an ABR
Borrowing, upon at least one Business Day’s prior written, fax or electronic
mail notice (or telephone notice promptly confirmed by written, fax or
electronic mail notice), in each case to the Administrative Agent before 1:00
p.m., New York City time; provided, however, that (i) each partial prepayment
shall be in an amount that is an integral multiple of the Borrowing Multiple and
not less than the Borrowing Minimum and (ii) any prepayment of a Borrowing
pursuant to this Section 2.12(a) shall be made on a pro rata basis among the
Loans comprising such Borrowing based on the aggregate principal amount of such
Loans then outstanding.
 
(b)   [Intentionally omitted.]
 
(c)   Optional prepayments shall be applied to the Class or Series of Loans as
specified by the Borrowing Agent and pro rata among the Loans comprising such
Class or Series in direct order of maturity thereof;
 
(d)   Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid and the
class or Series of Loan to be prepaid, shall be irrevocable and shall commit the
Borrowers to prepay such Borrowing by the amount stated therein on the date
stated therein; provided that, a notice of optional prepayment may state that
such notice is conditioned upon the receipt of net proceeds from other
Indebtedness, in which case such notice may be revoked by the Borrowers (by
written notice to the Administrative Agent) on or prior to the fourth Business
Day after such notice of optional prepayment is delivered.  All prepayments
under this Section 2.12 shall be subject to Section 2.16 but otherwise without
premium or penalty (except as expressly provided in paragraph (b) above).  All
prepayments under this Section 2.12 shall be accompanied by accrued and unpaid
interest on the principal amount to be prepaid to but excluding the date of
payment.
 
(e)   Any prepayment of Loans pursuant to this Section 2.12 in connection with a
Repricing Event that occurs after the Amendment No. 34 Effective Date but on or
prior to the date that is 6 months after the Amendment No. 34 Effective Date,
shall be accompanied by a prepayment premium such that the aggregate amount of
such prepayment shall equal 101% of the principal amount prepaid.
 
 
 
- 45 -

--------------------------------------------------------------------------------

 


 
Governmental Authority.  This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to any
Borrower or any other person.
 
(i)   Notwithstanding anything to the contrary in this Agreement, each party’s
obligations under this Section 2.20 shall survive the resignation or replacement
of the Administrative Agent or any assignment of rights by, or the replacement
of, a Lender, the termination of the Commitments and the repayment, satisfaction
or discharge of all obligations under any Loan Document
 
SECTION 2.21   Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate.
 
(a)   In the event (i) any Lender delivers a certificate requesting compensation
pursuant to Section 2.14, (ii) any Lender delivers a notice described in Section
2.15, (iii) a Borrower is required to pay any additional amount to any Lender or
any Governmental Authority on account of any Lender pursuant to Section 2.20 or
(iv) any Lender refuses to consent to any amendment, waiver or other
modification of any Loan Document requested by the Borrowers that requires the
consent of a greater percentage of the Lenders than the Required Lenders and
such amendment, waiver or other modification is consented to by the Required
Lenders, the Borrowers may, at their sole expense and effort (including with
respect to the processing and recordation fee referred to in Section 9.04(b)),
upon notice to such Lender may be, and the Administrative Agent, require any
such Lender to transfer and assign, without recourse (in accordance with and
subject to the restrictions contained in Section 9.04), all of its interests,
rights and obligations under this Agreement to an assignee that shall assume
such assigned obligations and, with respect to clause (iv) above, shall consent
to such requested amendment, waiver or other modification of any Loan Documents
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that (x) such assignment shall not conflict with any law, rule or
regulation or order of any court or other Governmental Authority having
jurisdiction, (y) the Borrowers shall have received the prior written consent of
the Administrative Agent, which consents shall not unreasonably be withheld or
delayed, and (z) the Borrowers or such assignee shall have paid to the affected
Lender in immediately available funds an amount equal to the sum of the
principal of and interest accrued to the date of such payment on the outstanding
Loans of such Lender, plus all Fees and other amounts accrued for the account of
such Lender hereunder with respect thereto (including any amounts under Sections
2.14 and 2.16 and if such assignment occurs in connection with any consent,
modification or amendment that would result in a Repricing Event that occurs
after the Amendment No. 34 Effective Date but on or prior to the date that is 6
months after the Amendment No. 34 Effective Date, the prepayment premium that
would be payable pursuant to Section 2.12(e) if the Loans of such Lender subject
to such assignment had been prepaid by the Borrowers pursuant to Section
2.12); provided further that, if prior to any such transfer and assignment the
circumstances or event that resulted in such Lender’s claim for compensation
under Section 2.14, notice under Section 2.15 or the amounts paid pursuant to
Section 2.20, as the case may be, cease to cause such Lender to suffer increased
costs or reductions in amounts received or receivable or reduction in return on
capital, or cease to have the consequences specified in Section 2.15, or cease
to result in amounts being payable under Section 2.20, as the case may be
(including as a result of any action taken by such Lender pursuant to paragraph
(b) below), or if such Lender shall waive its right to claim further
 
 
 
 - 54 -

--------------------------------------------------------------------------------

 